Citation Nr: 1738629	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-31 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his brother-in-law


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision (notification in May 2012) of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The weight of the evidence supports a finding that the Veteran's current bilateral hearing loss is related to his military noise exposure.

2.  The weight of the evidence supports a finding that the Veteran's current tinnitus began in and has continued since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 
708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are considered chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hearing Loss

The Veteran has a current bilateral hearing disability for VA purposes.  See January 2012 VA examination (showing bilateral sensorineural hearing loss).  He believes that his hearing loss is related to his exposure to acoustic trauma during service as a gunner in Vietnam.  The Veteran's DD-214 reflects that the he served in Army and that his military occupation specialty was automatic weapons crewman.  At the December 2016 Board hearing, he reported noise exposure from heavy artillery fire, to include the M42 Duster.  The Veteran's reports of military noise exposure are consistent with his military occupational specialty.  Consequently, the Board finds exposure to hazardous noise in service to be consistent with the places, types, and circumstances of the Veteran's service.

The Veteran's pre-induction examination (1966) shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
-
-5
LEFT
15
10
5
-
5

The Veteran has stated that he does not recall having undergone a hearing test at separation, as he was discharged immediately after arriving from Vietnam.  See November 2013 substantive appeal; December 2016 Board hearing.  However, his separation examination (1968) shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-
-10
LEFT
10
5
-5
-
0

The Board notes that service treatment records contain an audiogram card from 1966 but not one from 1968.  Further, there is no indication of which standards (ASA or ISO-ANSI) were used to report the test results.  This is significant because the standard used to report service department audiometric test results changed while the Veteran was in service.  At the time of his enlistment, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  However, beginning in November 1, 1967, the standards used were those set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

At the January 2012 VA examination, the Veteran stated that he had had hearing problems "forever" and that he could not remember when it started.  He also reported acoustic trauma in service, including temporary hearing loss.

In a March 2011 statement, the Veteran's brother-in-law indicated that he first noticed that the Veteran had hearing difficulties in the early 1970s.  Specifically, the brother-in-law noticed that he had to repeat himself when addressing the Veteran.  The brother-in-law reiterated this assertion at the December 2016 Board hearing.

The January 2012 VA examiner opined that the Veteran's current hearing loss is less likely than not related to his military noise exposure.  In support of this conclusion, the examiner noted that the Veteran's separation examination report showed an improvement in hearing thresholds compared to the entrance examination.  The examiner further noted that service treatment records were silent for complaints of hearing loss and that the Veteran reported having worked at a paper mill without hearing protection for five years, and later as a maintenance/mechanic of small engines for 20 years, again without hearing protection.  The examiner concluded that the Veteran's hearing loss is most likely related to occupational noise exposure for over 20 years, and age-related changes.  

The January 2012 VA examiner did not consider lay evidence from the Veteran's brother-in-law, who indicated that the Veteran had hearing difficulties in the early 1970s.  As such, the VA opinion failed to consider all relevant, competent evidence.  Thus, the Board places less weight on it.  

The Board further notes that it is unclear whether the Veteran's entrance and separation audiological examinations used the same units of reporting.  As such, the Board acknowledges that there is some doubt as to whether these examinations are an accurate portrayal of any hearing changes between entrance and separation.  

Resolving any doubt in favor of the Veteran, the Board finds that his current hearing loss began and has continued in service.  In this regard, the Board notes that the Veteran was exposed to particularly hazardous noise in service and that he has reported in-service acoustic trauma, described as an episode of temporary hearing loss that lasted at least two hours, while operating artillery.  Further, the Veteran's brother-in-law has indicated that he first noticed that the Veteran had hearing difficulties in the early 1970s.  (The Veteran separated from service in July 1968.)  The evidence supports the Veteran's statement at the VA examination that he has had hearing problems "forever."

In sum, the weight of the evidence supports a finding that the Veteran's hearing loss is related to hazardous noise exposure in service.  Therefore, all the criteria for service connection for bilateral hearing loss are met and service connection is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Tinnitus

The Veteran has reported constant tinnitus, bilaterally, since service.  He described the tinnitus as similar to the sound of the ocean.  See January 2012 VA examination.  The Veteran is competent to report tinnitus, to include its onset, and the Board finds the Veteran's statements in this regard to be credible.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2003("ringing in the ears is capable of lay observation").  Additionally, at the 2012 VA examination, the Veteran report that the tinnitus started during military service in Vietnam.

The January 2012 VA examiner opined that the Veteran's tinnitus is not related to his military noise exposure.  This opinion, however, does not show adequate consideration of the Veteran's report of continuous tinnitus symptoms since service.  As above, because this opinion failed to consider important, relevant evidence, the Board places much less weight on it.  Further, insofar as the opinion relied on the absence of reported tinnitus symptoms at separation, it is inadequate.  Also, there is no evidence to contradict the Veteran's report of tinnitus symptoms since service.  

In sum, resolving any doubt in favor of the Veteran, the Board finds that his tinnitus began during his active service with a continuity of symptomatology since service.  Therefore, all criteria of service connection for tinnitus are met and service connection is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


